— Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about June 28, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of assault in the third degree, attempted assault in the third degree, menacing in the second and third degrees, and criminal possession of a weapon in the fourth degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, and the evidence supported each element of the offenses at issue. Concur — Tom, J.P., Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.